626 F.Supp.2d 1336 (2009)
In re HEARTLAND PAYMENT SYSTEMS, INC., Customer Data Security Breach Litigation.
MDL No. 2046.
United States Judicial Panel on Multidistrict Litigation.
June 10, 2009.
Before JOHN G. HEYBURN II, Chairman, J. FREDERICK MOTZ, ROBERT L. MILLER, JR., KATHRYN H. VRATIL, DAVID R. HANSEN, W. ROYAL FURGESON, JR., and FRANK C. DAMRELL, JR., Judges of the Panel.

TRANSFER ORDER
JOHN G. HEYBURN II, Chairman.
Before the entire Panel: Defendant Heartland Payments Systems, Inc. (Heartland) has moved, pursuant to 28 U.S.C. § 1407, for coordinated or consolidated pretrial proceedings of this litigation in the Southern District of Texas. Plaintiffs in four actions support the motion. Plaintiffs in two actions support centralization in the District of New Jersey, and some responding plaintiffs variously support centralization in the aforementioned districts, the District of Kansas, or the Southern District of Florida, in the alternative.
This litigation currently consists of nineteen actions[1] listed on Schedule A and *1337 pending in twelve districts as follows: seven actions in the District of New Jersey; two actions in the Southern District of Texas; and one action each in the Middle District of Alabama, the District of Arizona, the Eastern District of California, the Southern District of California, the Northern District of Florida, the Southern District of Florida, the District of Kansas, the Western District of Missouri, the Northern District of Ohio, and the Eastern District of Wisconsin.[2]
On the basis of the papers filed and hearing session held, we find that these actions involve common questions of fact, and that centralization under Section 1407 in the Southern District of Texas will serve the convenience of the parties and witnesses and promote the just and efficient conduct of this litigation. These actions share factual allegations concerning an electronic intrusion into Heartland's processing system. Centralization will eliminate duplicative discovery; prevent inconsistent pretrial rulings, including with respect to class certification; and conserve the resources of the parties, their counsel, and the judiciary.
We are persuaded that the Southern District of Texas is an appropriate transferee forum for this litigation. Defendant and various plaintiffs maintain that discovery related to the data breach will be found in the Southern District of Texas, and Judge Lee H. Rosenthal has the time and experience to steer this litigation on a prudent course.
IT IS THEREFORE ORDERED that, pursuant to 28 U.S.C. § 1407, the actions listed on Schedule A and pending outside the Southern District of Texas are transferred to the Southern District of Texas and, with the consent of that court, assigned to the Honorable Lee H. Rosenthal for coordinated or consolidated pretrial proceedings with the actions pending there and listed on Schedule A.
            SCHEDULE A
Middle District of Alabama
Steve Brown, et al. v. Heartland Payment
  Systems, Inc., C.A. No. 2:09-86
District of Arizona
Scott Swenka v. Heartland Payment
  Systems, Inc., C.A. No. 2:09-179
Eastern District of California
Mark Hilliard v. Heartland Payment
  Systems, Inc., C.A. No. 1:09-219
Southern District of California
Juan M. Mata v. Heartland Payment
  Systems, Inc., C.A. No. 3:09-376
Northern District of Florida
Robert M. Read v. Heartland Payment
  Systems, Inc., C.A. No. 3:09-35
Southern District of Florida
Ana Balloveras v. Heartland Payment
  Systems, Inc., C.A. No. 1:09-20326
District of Kansas
Jason Barrett, et al. v. Heartland Payment
  Systems, Inc., C.A. No. 2:09-2053
Western District of Missouri
Darryl McLaughlin v. Heartland Payment
  Systems, Inc., C.A. No. 6:09-3069
*1338
District of New Jersey
Loretta A. Sansom, et al. v. Heartland
  Payment Systems, Inc., C.A. No. 3:09-335
  Moises Merino v. Heartland Payment
  Systems, Inc., C.A. No. 3:09-439
  Talal Kaissi v. Heartland Payment Systems,
  Inc., C.A. No. 3:09-540
  Lone Summit Bank v. Heartland Payment
  Systems, Inc., C.A. No. 3:09-581
  Tricentury Bank, et al. v. Heartland
  Payment Systems, Inc., C.A. No. 3:09-697
  Amalgamated Bank, et al. v. Heartland
  Payment Systems, Inc., C.A. No.
  3:09-776 Jason J. Rose v. Heartland
  Payment Systems, Inc., C.A. No. 3:09-917
Northern District of Ohio
Colleen McGinty, et al. v. Heartland
  Payment Systems, Inc., C.A. No. 1:09-244
Southern District of Texas
Robert D. Watson v. Heartland Payment
  Systems, Inc., C.A. No. 4:09-325
  Lone Star National Bank, N.A. v.
  Heartland Payment Systems, Inc., C.A.
  No. 7:09-64
Eastern District of Wisconsin
Arthur Anderson, et al. v. Heartland
  Payment Systems, Inc., C.A. No. 2:09-113
NOTES
[1]  The motion originally included twenty actions, but one action pending in the District of New Jersey has been dismissed.
[2]  The Panel has been notified that twelve additional related actions have been filed as follows: five actions in the Southern District of Texas; four actions in the District of New Jersey; and one action each in the Eastern District of Arkansas, the Southern District of Florida, and the Southern District of Illinois. These actions will be treated as potential tagalong actions. See Rules 7.4 and 7.5, R.P.J.P.M.L., 199 F.R.D. 425, 435-36 (2001).